DETAILED ACTION
This Office action is in response to the Amendment filed on 16 November 2022. Claims 1-8 and 21-32 are pending in the application. Claims 9-20 have been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I, on which claims 1-8 and 21-32 are readable, in the reply filed on 14 June 2022. is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Liou et al., US 9,899,267, of record.
With respect to claim 1, Liou et al. disclose a method, shown in Figs. 1-8 and 16 comprising: 
forming a plurality of fin structures 10F over a substrate 10, the plurality of fin structures 10F extending lengthwise along a first direction over a first area (within layer 30, shown in Fig. 1) and a second area (within layer 20, shown in Fig. 1) of the substrate 10, see Figs. 1 and 2; 
forming a first fin cut trench 51 through the plurality of the fin structures 10F in the first area (within layer 30, shown in Fig. 5), see column 4, lines 18-57; 
forming a second fin cut trench 52 through the plurality of fin structures 10F in the second area (within layer 20, shown in Fig. 5), see column 4, lines 18-57; 
depositing a dielectric material 39 in the first fin cut trench 51 (in layer 30, shown in Fig. 16) and the second fin cut trench 52 (in layer 20, shown in Fig. 16) to form a first isolation feature 39 and a second isolation feature 39, respectively (see Fig. 16 and column 7, line 56, bridging column 8 to line 3); and 
forming a first isolation gate structure 61 directly over the first isolation feature 39 and a second isolation gate structure 62 directly over the second isolation feature 39, see Figs. 8 and 16 and column 5, lines 8-55,
wherein the first fin cut trench includes a first width W52 along the first direction and the second fin cut trench includes a second width W51 along the first direction, shown in Fig. 6;
wherein a ratio of the second width to the first width is between 3 and 30, as shown in Fig. 6.  
Liou et al. does not expressly disclose that the first and second isolation features 39 are made of a dielectric material, However, since the method of Liou et al. is for forming a gate isolation structure 60M, which is made of silicon oxide, silicon nitride, silicon oxynitride, or other suitable insulation material (see column 5, lines 8-55), it would have been obvious to the skilled artisan that the first and second isolation features 39 would also be made of an insulation or dielectric material. In addition, although Liou et al. disclose the first fin cut trench includes a first width W52 along the first direction and the second fin cut trench includes a second width W51 along the first direction, as shown in Fig. 6, Liou et al. do not expressly disclose that a ratio of the second width to the first width is between 3 and 30. However, Liou et al. do teach that the second with W51 is larger than the first width W52, see column 4, lines 18-57. Therefore, since Liou et al. disclose that the second width W51 is larger than the first width W52, the ratio of the second width to the first width would have been an obvious processing parameter to optimize and ascertainable through routine experimentation. Moreover, from Fig. 6 of Liou et al., although it is not disclosed that the Patent figures are too scale, it appears that the ratio of the second width W51 to the first width W52 would be at least 3. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 
With respect to claim 2, Liou et al. disclose the first fin cut trench (in layer 30, shown in Fig. 5)  and the second fin cut trench (in layer 20, shown in Fig. 5) extend lengthwise along a second direction perpendicular to the first direction, as shown in Fig. 5.  
With respect to claim 3, Liou et al. disclose forming a first gate structure 61 over the plurality of fin structures 10F in the first area (within layer 30, shown in Fig. 5); and forming a second gate structure 62 over the plurality of fin structures 10F in the second area (within layer 20, shown in Fig. 5), wherein the first gate structure 61 includes a third width, wherein the second gate structure 62 includes a fourth width, wherein a ratio of the fourth width to the third width is between about 15 and about 400.  Since dependent claim 3 does not specify in which direction the widths are to be measured, it would have been obvious to the skilled artisan that dependent on the locations of the gate isolation structures 61/62, a ratio of the fourth width to the third width could be between about 15 and about 400 along the first direction. The location of the gate isolation structures 61/62 would be determined by device design and is within the purview of the skilled artisan.
With respect to claim 4, given what is shown in Fig. 6 of Liou et al., it would have been obvious to the skilled artisan that the first fin cut trench includes a first depth, wherein the second fin cut trench includes a second depth, wherein the first depth is substantially equal to the second depth.
With respect to claim 6, Liou et al. disclose the forming of the first fin cut trench comprises: depositing a material layer 31/32 over the workpiece 10; depositing a first photoresist layer 40 over the material layer 31/32; exposing the first photoresist layer using a first radiation source; developing the exposed first photoresist layer to form a first photoresist pattern (shown in Figs. 3 and 4); and etching the material layer 31/32 and the plurality of fin structures 10F in the first area using the first photoresist pattern as an etch mask, see Figs. 3-6 and column 4, lines 18-57. It would have been obvious to the skilled artisan that the patterned mask layer 40 disclosed by Liou et al. could comprise photoresist, since photolithography is a conventional process used to form a masking pattern in the etching of an underlying layer.

Allowable Subject Matter
Claims 5 and 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Although Liou et al. do teach that the gate structure 30 can be a dummy gate structure for performing a replacement metal gate (RMG) process (see column 3, lines 49-60), Liou et al. fail to teach or suggest the forming of the first isolation gate structure and the second isolation gate structure comprises: forming a first dummy gate stack over the first isolation feature; forming a second dummy gate stack over the second isolation feature; replacing the first dummy gate stack with a first isolation gate structure; and replacing the second dummy gate stack with a second isolation gate structure, as recited in dependent claim 5.
Although Liou et al. disclose etching a material layer 31/32 using a mask pattern 40, Liou et al. fail to teach or suggest forming of the second fin cut trench comprises: depositing a second photoresist layer over the material layer, exposing the second photoresist layer using a second radiation source, developing the exposed second photoresist layer to form a second photoresist pattern, and etching the material layer and the plurality of fin structures in the second area using the second photoresist pattern as an etch mask, wherein a wavelength of the first radiation source is smaller than a wavelength of the second radiation source, as recited in claim 7.

Claims 21-32 are allowable over the prior art of record. 
The following is a statement of reasons for the indication of allowable subject matter: Liou et al. is the closest prior art of record. Although Liou et al. do teach that the gate structure 30 can be a dummy gate structure for performing a replacement metal gate (RMG) process (see column 3, lines 49-60), Liou et al. do not teach or suggest forming a first dummy gate stack directly over the first isolation feature and a second dummy gate stack over a first channel region of the plurality of fin structures in the first area; forming a third dummy gate stack directly over the second isolation feature and a fourth dummy gate stack over a second channel region of the plurality of fin structures in the second area; and replacing the first dummy gate stack, the second dummy gate stack, the third dummy gate stack, and the fourth dummy gate stack with a first gate structure, a first isolation gate structure, a second gate structure, and a second isolation gate structure, respectively, wherein, along the first direction, the first dummy gate stack comprises a first width, the second dummy gate stack comprises a second width, the third dummy gate stack comprises a third width, and the fourth dummy gate stack comprises a fourth width, wherein the fourth width is greater than the second width, wherein a ratio of the second width to the first width is between 3 and 30, as recited in independent claim 21.
With respect to claim 27, although Liou et al. do teach that the gate structures 30 can be a dummy gate structure for performing a replacement metal gate (RMG) process (see column 3, lines 49-60), Liou does not teach or suggest forming a first dummy gate stack directly over the first isolation feature and a second dummy gate stack over a first channel region of the plurality of fin structures in the first area; forming a third dummy gate stack directly over the second isolation feature and a fourth dummy gate stack over a second channel region of the plurality of fin structures in the second area; and replacing the first dummy gate stack, the second dummy gate stack, the third dummy gate stack, and the fourth dummy gate stack with a first gate structure, a first isolation gate structure, a second gate structure, and a second isolation gate structure, respectively, wherein the first fin cut trench comprises a first width along the first direction, wherein the second fin cut trench comprises a second width along the first direction, wherein a ratio of the second width to the first width is between 3 and 30. 

Response to Arguments
Applicant's arguments filed 16 November 2022 have been fully considered but they are not persuasive. Applicant has argued that Liou et al. do not teach forming a plurality of fin structures over a substrate, the plurality of fin structures extending lengthwise along a first direction over a first area and a second area of the substrate. However, as shown in Figs. 1 and 2 of Liou et al., a plurality of fin structures 10F are formed over a substrate 10, the plurality of fin structures 10F extending lengthwise along a first direction over a first area (within layer 30, shown in Fig. 1) and a second area (within layer 20, shown in Fig. 1) of the substrate 10. Therefore, the method of amended claim 1 is not deemed patentably distinct from the known method of Liou et al. For this reason, the rejection of claims 1-4 and 6 under 35 U.S.C. 103 as being unpatentable over Liou et al. has been maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A WILCZEWSKI whose telephone number is (571)272-1849. The examiner can normally be reached M-TH 7:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-8454. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARY A. WILCZEWSKI
Primary Examiner
Art Unit 2822



/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822